



COURT OF APPEAL FOR ONTARIO

CITATION: Bazargani v. Mizael, 2015 ONCA 517

DATE: 20150708

DOCKET: C60280

Doherty, Pepall and Huscroft JJ.A.

BETWEEN

Ida Bazargani

Applicant

(Appellant in Appeal)

and

Ryan Mizael

Respondent

(Respondent in Appeal)

Sourena Sarbazevatan, for the appellant

James S. Marks, for the respondent

Heard: June 29, 2015

On appeal from the order of Justice J. Patrick Moore of
    the Superior Court of Justice, dated March 19, 2015.

By the
    Court:

Nature of Appeal

[1]

The appellant mother appeals from the order of the application judge in
    which, applying Article 12 of the
Hague Convention on the Civil Aspects of
    International Child Abduction
, Can. T.S. 1983, No. 35, he ordered that the
    parties four year old child be returned to Australia.  The child was to reside
    with the appellant but be in the parties joint custody pending further order
    of an Australian court.

[2]

At the end of oral argument, the court dismissed the appeal, subject to
    one variation in the order below, with reasons to follow.  These are those
    reasons.

[3]

The appeal turns on the application of Articles 12 and 13 of the
Hague
    Convention
, the relevant portions of which state:

Article 12

Where a child has been wrongfully removed or retained  and, at
    the date of the commencement of the proceedings before the judicial or
    administrative authority of the Contracting State where the child is, a period
    of less than one year has elapsed from the date of the wrongful removal or
    retention, the authority concerned shall order the return of the child
    forthwith.

The judicial or administrative authority, even where the
    proceedings have been commenced after the expiration of the period of one year
    referred to in the preceding paragraph, shall also order the return of the
    child, unless it is demonstrated that the child is now settled in its new
    environment.

Article 13

Notwithstanding the provisions of the preceding Article, the
    judicial or administrative authority of the requested State is not bound to
    order the return of the child if the person, institution or other body which
    opposes its return establishes that 

a)

the
    person, institution or other body having the care of the person of the child
    was not actually exercising the custody rights at the time of removal or
    retention, or had consented to or subsequently acquiesced in the removal or
    retention; or

b)

there
    is a grave risk that his or her return would expose the child to physical or
    psychological harm or otherwise place the child in an intolerable situation.

Background

[4]

The parties married in Iran in 2004 and moved to Australia in 2006. 
    Their child was born on August 17, 2010.  In June 2012, the appellant was
    diagnosed with an anaphylaxis condition.  Although no medical opinion was
    before the application judge, the appellant asserted that this condition was
    brought on by stress caused by her husband. She expressed a desire to travel to
    her parents home in Toronto to convalesce.  The respondent agreed that their
    child would travel with her.

[5]

The appellant and the child left Australia on August 27, 2012.  The
    appellant left her personal belongings behind in the parties home, which was
    registered in the appellants name.  She did not quit her job, apply for a
    divorce or custody in Australia, or for immigration status in Canada.  She did
    not otherwise indicate a settled intention to move permanently.

[6]

For his part, after the appellant and the child had departed, the
    respondent never abandoned his parental rights.  He also supported the
    appellant financially and communicated with her and the child and repeatedly
    sought to visit them.

[7]

Approximately eight months after she left Australia, the appellant sent a
    custody agreement, which had been drafted by an Australian lawyer, to a friend
    in Australia.  The agreement provided that the appellant would enjoy sole
    custody of the child and would also have the unrestricted right to choose the
    childs residence.  The agreement made no mention of access, separation, or
    divorce.  The appellant asked her friend to arrange for the respondent to sign
    the agreement and to encourage him not to consult with a lawyer.  She wrote: [D]ont
    let him know why you are meeting with him in advance so that he just signs the
    document.

[8]

Without obtaining any legal advice, the respondent signed the agreement.
    He amended it by hand so as to limit the term of the agreement to 10 years.  He
    testified that he signed the agreement despite his reservations so as to prove
    to the appellant that he was truly concerned about her health and that of their
    family and because he wanted to see and be reunited with his daughter and his
    wife.  As found by the application judge, the respondent believed that signing
    the agreement would speed the return of the child to Australia.  The respondent
    testified that he never would have signed the agreement if he knew that the
    appellant was not going to come back to Australia.

[9]

In August 2013, the appellant instituted property division proceedings
    but her lawyer advised the respondent that she still intended to return to
    Australia with the child.  In September 2013, the appellant enrolled in a
    post-secondary education programme in Toronto at the respondents expense. 
    Realizing that the appellant was not about to bring the child back to
    Australia, the respondent demanded the childs return.  The appellant refused
    and in October 2013, she brought an application for divorce in the Superior
    Court.  The respondent responded with a
Hague Convention
application in
    Australia followed by one in the Superior Court in June 2013.

Application Judges Decision

[10]

The
    application judge found that the child had been wrongfully retained in Toronto
    by her mother since the Fall of 2013 when the respondent demanded the childs
    return to Australia and the appellant refused.  The application judge rejected
    the appellants argument that she and the child had been habitually resident in
    Ontario with a settled intent to stay since August 2012 and that her intention
    to relocate should have been clear to the respondent. The application judge
    stated that a person cannot unilaterally establish a new habitual residence by
    wrongfully removing a child.  He did not accept the appellants submission that
    the respondent had abandoned his rights to custody or had consented or
    acquiesced to the childs retention by the appellant when he signed the custody
    agreement. The application judge considered the custody agreement a red
    herring because s. 58 of the
Family Law Act
, R.S.O. c. F.3 provides
    that the court will not enforce such a contract if made while the parties were married.
     At best, the agreement afforded some evidence of consent.  However, the respondent
    continued to support the appellant and the child financially and demonstrated a
    determination to maintain his parental rights.

[11]

The
    application judge concluded that the child should be returned to Australia.  Article
    12 of the
Hague Convention
required the return of a wrongfully retained
    child and no Article 13 defences were applicable.  It would be for the court in
    Australia to determine whether the agreement constituted a binding agreement
    for the purposes of custody, access, residence and all other incidents of
    parenting.  He also noted that the respondents undertakings were intended to
    ease the strain on the child of a return to Australia and were sensitive to
    the transition concerns and generous of [the respondents] time and financial
    contributions to the transition process.

Standard of Review

[12]

Over
    the course of a three day trial, the application judge heard testimony from 8
    witnesses and reviewed the written record containing 20 affidavits. As this
    court stated in
A.M.R.I. v. K.E.R.
, 2011 ONCA 417, at para. 88,

A
Hague
application judges decision attracts
    considerable deference from this court  [A]ppellate review of a Hague decision
    is not a hearing
de novo
or an invitation to relitigate the matters
    determined on the application:
Katsigiannis
at para. 30;
Korutowska-Wooff
    v. Wooff
, [2004] O.J. No. 3256, 242 D.L.R. (4th) 385 (C.A.), at para. 10. 
    But, the deference usually accorded to a
Hague
ruling is displaced where
    the
Hague
application judge applied the wrong legal principles or made
    unreasonable findings of fact: see
Jabbaz v. Mouammar
, [2003] O.J. No.
    1616, 171 O.A.C. 102 (C.A.), at para. 36;
Katsigiannis
, at para. 31.

Grounds of Appeal

[13]

The
    appellant advances three grounds of appeal.

(a)

Article 13(a) Consent

[14]

First, the
    appellant submits that the application judge erred in concluding that the
    respondent had not consented or acquiesced to the child remaining in Canada as
    described in Article 13(a) of the
Hague Convention
.  In this regard,
    she particularly relies on the custody agreement.

[15]

We
    disagree.

[16]

There was
    ample evidence in the record to support the application judges conclusion that
    the custody agreement did not constitute consent or acquiescence by the respondent.
     Prior to execution of the custody agreement, the respondent was never told
    that the appellant intended to separate, divorce or remain with their child in
    Canada.  In addition, the circumstances surrounding the execution of the
    custody agreement, including the correspondence to the appellants friend, support
    the absence of any such communication.  On the record before him, it was open
    for the application judge to find that the respondent executed the agreement to
    hasten the return of his wife and child to Australia.

(b)

Article 13(b) Grave Risk of Harm

[17]

Secondly,
    the appellant submits that the application judge erred in not considering the
    grave risk of harm defence in Article 13(b) of the
Hague Convention
.

[18]

Article
    13(b) was not relied upon by the appellant before the application judge.  This
    is evident both from an exchange between her counsel and the application judge
    during the course of the trial and from the parties written submissions filed
    before the application judge.

[19]

Having
    considered Article 13(a), the application judge noted at paragraph 41 of his
    reasons that, while other defences may arise under the
Hague Convention
,
    none had been raised on the application and the facts do not support their
    application here in any event.

[20]

The threshold
    under Article 13(b) is high. Before the application judge, there was
    conflicting evidence on the allegations of abuse.  No medical evidence was
    filed or called. It is not proposed that the parties live together and the
    appellant has been content to have the respondent exercise access to the child albeit
    on a supervised basis.  As decided by the application judge, the issues of
    custody and access are properly addressed in Australia.  On the record before
    him, we see no error in this determination.

(c)

Article 12 Settled in Environment

[21]

Thirdly,
    the appellant submits that the application judge erred in not considering the
    settled in environment defence in Article 12 of the
Hague Convention
.

[22]

The
    application judge determined that the date of the childs wrongful retention
    was the Fall of 2013 and the respondent commenced his application in June,
    2014.  Accordingly, the respondent brought his application within one year of
    the childs wrongful retention and the "settled in environment defence in
    Article 12 was unavailable to the appellant. This ground of appeal must also
    fail.

Disposition

[23]

As
    indicated at the end of oral argument, the appeal is dismissed.  Paragraph 11
    of the March 19, 2015 order of the application judge is varied to substitute
    the expiry date of July 16, 2015 with Monday, August 17, 2015.  The appellant
    shall pay the respondent his costs fixed in the amount of $8,000 inclusive of
    disbursement and applicable taxes.  The motion brought by the respondent for
    access on June 29 and June 30, 2015 was withdrawn by the respondent in light of
    the agreement of the parties.

Released:

DD                                         Doherty J.A.

JUL -8 2015                           S.E. Pepall J.A.

Grant
    Huscroft J.A.


